Citation Nr: 1135532	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-38 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for dystonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel







INTRODUCTION

The Veteran served on active duty from August 1972 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

Competent and credible evidence of record indicates that the Veteran's dystonia is related to his military service.


CONCLUSION OF LAW

The Veteran's dystonia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, discuss the sufficiency of the letters sent to the Veteran during the current appeal-or VA's development of his claim - in light of the fact that the Board is granting the service connection issue on appeal in full.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Here, the Veteran's service treatment records document that he woke up early on October 2, 1975 with symptoms of "drunkenness and dizziness" but with no prior alcohol or drug use.  His roommate was experiencing similar symptoms, and they were unable to call for an ambulance until the morning.  When examined, the Veteran displayed dilated pupils, marked balance problems, a "thready pulse" and complained of a severe headache.  It was noted that his trailer had a "LP (liquid propane) gas smell" and he was diagnosed with propane gas inhalation.  It was noted that there was a possible gas leak at the Veteran's trailer.  Based on the above, an in-service injury (the second Shedden element) has been demonstrated. 
In a January 2000 private treatment note, the Veteran stated that he was in "good neurological health until 1990 when" he began noticing a tremor in his right hand while writing.  He complained that this tremor has expanded to his right arm and is productive of pain.  The treating physician, W.L.O., M.D., noted that the Veteran displayed "dystonic posturing" and there "is absolutely nothing else involved in his motor disability so that this truly is a task-specific tremor and thus related to writer's cramp."  An April 2000 record indicates that the Veteran is being treated for dystonia.  A current disability (the first Shedden element) has been met. 

As noted immediately above, the first two Shedden elements have been met.  With respect to the third element (competent and credible evidence of a nexus) the record contains several conflicting medical opinions which address whether a nexus exists.  At this juncture it is important to note that the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. 

In the current appeal, the Veteran was initially afforded a VA examination to determine if his dystonia was related to his military service in August 2002.  After reviewing the Veteran's claims folder and conducting a clinical examination, the VA examiner observed that the Veteran was exposed to "liquid propane gas and [had] carbon monoxide poisoning" during service.  Based on a normal physical examination, the examiner diagnosed the Veteran with a "history of dystonia."  He also concluded that "[i]t is unlikely that there is a relationship" between the Veteran's "recent development of dystonia [and] his carbon monoxide exposure that he experienced 27-years ago" because the Veteran "states that he always had [a] problem with the cramping and abnormal posturing and spasms of the hand and arms since that time, but no documentation of this is found." 

At the time of the August 2002 VA examination, the record included several lay statements which described the history of the Veteran's symptomatology.  Specifically, in May 2001, the Veteran's wife recalled that the Veteran began experiencing "pain in his right hand while writing or holding a pen" in the early 1980s.  It was noted that this pain continued and that the Veteran eventually began to experience "small jerking movements" which persisted until he went to a doctor and was diagnosed with dystonia in January 2000.  Similarly, in a separate statement dated in May 2001, N.T. indicated that he served with the Veteran and recalls his complaints of right hand pain.  While August 2002 the examination report indicates that the Veteran's claims folder was reviewed, the examiner did not comment on these lay statements which appear to contradict the underlying rationale for his opinion (that the Veteran has not experienced symptoms since his military service).  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Accordingly, the Board places little weight of probative value on this opinion. 

Further, in response to the August 2002 VA examiner's opinion, the Veteran submitted an email from the Dystonia Medical Research Foundation which states that "secondary dystonias do occur with a long delay after the trauma that causes the development of the condition."  The Veteran also submitted a medical treatise article titled Secondary Dystonia: An Overview of Oral Therapy which notes that "dystonic symptoms can start years after the initial brain insult."  

In a June 2004 private treatment record, W.L.O., M.D., stated that he reviewed the Veteran's October 1975 in-service treatment record and noted that the Veteran had "sufficient carbon monoxide exposure [in service] to have had an impact or an effect on his central nervous system."  It was further noted that long-term outcomes of carbon monoxide exposure include the dystonias.

In August 2005, VA obtained an additional medical opinion.  After reviewing the Veteran's claims folder, a VA examiner stated that he was "unable to say that there is a 50% chance or greater that the episode of exposure to carbon monoxide nearly 30 years ago is the cause of the Veteran's dystonia, given that most dystonias are found to be idiopathic."  It was noted that there "is a possibility that the carbon monoxide exposure caused the dystonia" but the examiner claimed that he "cannot say this with certainty and [does] not have any way of proving . . . that this is the case."  The examiner did note, however, that the "onset of dystonia so many years after the noxious exposure wou[ld] be unusual and therefore less likely as not related to possible carbon monoxide exposure." 

In response to the August 2005 VA examiner's opinion, the Veteran submitted several lay statements from fellow service members who recalled that he was experiencing pain while writing between 1981 and 1983 and between 1989 and 1991.  See lay statements from May and June 2006.  Also, in an August 2006 medical treatment record, Dr. W.L.O. opined that the Veteran's "pain and difficulty writing could be due to carpal tunnel, given the fact that he has writer's cramp and writing tremor . . . [A]t the present time [it] is more likely than not that those events of 1989-90 and 1981 to 1983 are early manifestations of his writer's cramp."  As a result, the "onset of his dystonia following carbon monoxide exposure is not 30, but rather 6 to 8 years with no other cause intervening between 1975 and 1981" and therefore "we would have to conclude that the carbon monoxide exposure in 1975 led to his dystonic manifestations in 1981." 

In a January 2008 statement, N.R., M.D., stated that he treated the Veteran for tremors of the hands in October 1997 and that he was currently diagnosed "as having Task Specific Tremor and Task Specific Dystonia."  It was further noted that Dr. N.R., agreed with Dr. W.L.O.'s assessment that the cause of the Veteran's movement disorder was "carbon monoxide poisoning resulting in the damage in the basal ganglia and subsequent movement abnormalities." 

After reviewing the claims file and conducting an examination in June 2006, the VA examiner was unable to find any "clinical evidence of dystonia" because the record indicated that the Veteran was exposed to noncombusted liquid propane gas.  As a result, the examiner concluded that the Veteran "does not have dystonia, and the alleged dystonia was not caused by or the result of carbon monoxide exposure." 

Finally, in September 2010, Dr. W.L.O. stated that the June 2006 VA examiner's opinion was inadequate.  Specifically, Dr. W.L.O. noted that the examiner did not test to determine whether the Veteran's "diagnostic problem is writer's cramp or brachial dystonia of task specific type" and "to conclude that he has no dystonia at all without specifically testing for the task specific dystonia of which he complains seems bizarre."  Furthermore, it was noted that, while the Veteran is currently taking medication to control his symptoms, "all one can really say is that there is no evidence for dystonia while under treatment."  The Veteran "would have to be medication-free and given that the half life [of his medication] is 10 hours, he would have to be medication-free for at least two days."  As the Veteran last took his medication 12 hours before the June 2006 VA examination, "the data acquired may not support the conclusions reached." 

In short, while the record contains two VA examination reports and a VA medical opinion which indicate that the Veteran's dystonia is not related to his in-service injury, or that a current disability is not present, the Board finds that the medical opinions from Dr. W.L.O. which indicate that the Veteran has dystonia as a result of his in-service carbon monoxide exposure to be more probative.  Specifically, as alluded to above, the opinions from Dr. W.L.O. are consistent with the evidence contained in the Veteran's claims folder, to include the multiple lay statements the Veteran submitted in support of his claim.  Further, with the exception of the June 2006 VA examiner, every medical professional had determined that while liquid propane was listed on the Veteran's service treatment records, the Veteran was exposed to carbon monoxide in service as a result of his malfunctioning furnace.  Madden, supra.  The third and final Shedden element has therefore been met. 

Accordingly, and based on this evidentiary posture, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for dystonia.  This benefit sought on appeal is accordingly granted.

ORDER

Entitlement to service connection for dystonia is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


